Hôtel des Mona

sblique Démocratique du Congo Premier feuill
r feuillet

2 :

Ministère des Affaires Foncières

Direction des Titres Immobiliers ‘si ds er
Circonscription Foncière de Tshopo 1.- ME pi
Division deg Titres Immobiliers District RER
Commune de :  XXXXXXXXXXX
TRANGI.- Territoire Basoko +—
Lotissement : Polemko VIL.-
Usage Âgricole--

CONTRAT D'EMPHYTEOSE
NoS/EFTSto | ÿA DU 3014012485.
TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
1°) La République Démocratique du Congo représentée par le Gouverneur de Province-----
agissant en vertu des pouvoirs qui Jui sont conférés par l'Article 183 alinéa 4. de 1a Loi ==——#
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du O1 p :
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ; ===" 7"2"1#

Er:
20)La Société PLANTATIONS ET HUIIERIES BU CORGO SA, immatriculée au-=---""#
RILe DOG PETN/RCCU/16-B-5979, Identification Nationale res ayant pe
sière social au muméro 4 de l'Avenue Nrongo-Lutete dans pes ouune CO 5
Gomke à Kinshasa représentée par Son Birecteur Général, Monsieur"
DONS YINBULR NOANISA , summer mens em 2e DU Le

Ci-après dénommé "L'EMPHYTEOTE", de seconde part,
IL À ETE CONVENU CE QUI SUIT :

Article 1 : La République concède au soussigné de seconde part, ds eue
ñ ee a
d'emphytéose sur une parcelle de terre destinée à usage agricole, € eu ï

0 me
i 193:- ha 77°= ares ca
rer reur ebhhihhé de Territoire de Bas0k@ortant le numéros 2R +930 =

j 6 : iseré vert au
du plan cadastral et dont les Nites sont représentées sous un liseré ve
croquis dressé à l'échelle de 1 à<* ème.

le 30/40b245
article 2 : Le présent contrat est conclu pour un terme de 25 ans pet ane pr
à l'expiration duquel il sera renouvelé pour une durée égale p ne
terrain ait été mis en valeur et maintenu conformément au
contractuelles et réglementaires de l'emphytéose ï ‘
La redevance annuelle fixée conformément au tarif en vig
suivantes :

ueur et aux conditions

0140833

Cette redevance et taxes rémunératoires sont payables annuellement
Premier janvier de chaque année chez le Comptable des Titres 1m

Article 3 : L'Emphytéote est tenu d'occuper le terrain concédé d

Prix de référence du terrain
Redevance annuelle

1*® année 20 % soit: FC 18.020,09
2ère année 30 % soit: FC 27-029, 00
3°" année 40 % soit: FC 36.039,00
re année 45 % soit: FC 40.544,00
5ère année 50 % soit: FC 45.049,00

Deuxième feuillet

et par anticipation le
mobiliers de Tshopo I.-

dans les six mois et d'en
commencer la mise en valeur dans les dix-huit mois de la conclusion du présent

Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi le
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion Sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le Late
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

té fait sur six dixièmes au moins de leur
stallations nécessaires à l'entreprise et
llance. Les poulaillers, les porcheries,
garage pour les véhicules,

b) Les terres sur lesquelles il aura é
surface par des constructions et in
notamment sur place en vue de la survei
abris, étables, dipping-tancks destinés au bétail,
magasins de stockage.

6 ï - de la
c) La mise en valeur doit être rationnelle et effectuée suivant les règles

technique moderne.

0140833

Poe OO

Troisième et dernier feuillet

d)Les cuitures sur le sol en déclivité

Seront établies parallé x
niveau et toutes les mesures contre " Parallèlement aux courbes de

érosion seront prises.
e)MLa mise en valeur des terres ayant une inclinaison de 30
> - >

à :
Même que le boisement dans un rayon de est interdite de

75 m de source,
f Les conditions de mise en valeur stipulées ci dessus joueront séparé
simultanément pour toute surface, d PÉTÉTENES

ice LEmphytéote aura la faculté de se libérer des charges de son droit l
4 $ s de ar le
délaissement des fonds aux conditions et selon les modalités prescrites as les
mêsures d'exécution de la Loi n° 73-021 du 20 juillet ; s

resu 1973 et de ses mesures
d'exécution.

Article. 5 \L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Article.6\ Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en.vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des süretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

1,2 SÉRIE ; ; :
Article 10 : Pour tout ce qui ee | du pren ones fig om à IBANGT
élire domicile, "LA REP " dans Pi Rs
“L'EMPHYTEOTE" dans les bureaux déda/étiitné de Territoire de as

1
parcelle n° Section Rurale Neuf Cent Treute-- “(ep

dition à InaEle= © 30 AC 2045.

La République
UR ,BË PROVINCE.

LA SOCIETE FPHC nee Re
ératoires
/Redevance et taxes rémun 9,788,00

20
pour un montant total de FC %! .
payées suivant quittance Nogo 67947 qu Ÿ7//0lcAE

À fem. - le 32 / 40 FE ques or prète Hi

Le Comptable ASE

(1) Numéro cadastral en toutes lettres

0140833

ME up: A93 Ra? a }0 La

| 1/20.000
b

